Exhibit 1 Company Presentation Investor Breakfast at TASE December 25, 2014 This presentation contains "forward-looking statements." These statements include words like "may," "expects," "believes," “plans,” “scheduled," and "intends," and describe opinions about future events. These forward-looking statements involve known and unknown risks and uncertainties that may cause the actual results, performance or achievements of BioLineRx to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. 2 Forward Looking Statements BioLineRx Snapshot •Drug development company with core focus on oncology and immunology •Bridge “development gap” for Israeli assets –Leverage carefully selected early-stage technology, primarily at academia level, following proof of concept in animals (at a minimum) –Invest 3-6 years in asset through to major catalyst –Partner the asset (depending on the stage) •For commercialization •For late-stage clinical development •For early and mid-stage co-development •Current pipeline of 10 assets, 6 in clinical development •Share listings: TASE (BLRX.TA) since 2007; NASDAQ (BLRX) since 2011 3 Our Business Model •Strong scientific basis •High chance of regulatory approval •Competitive advantage •Strong IP •Validate results of inventors •Resolve main concerns regarding toxicity, CMC, etc. •Accelerated development program •FDA/EMA standards •Continued clinical development, if needed •Regulatory approval •Commercialization 4 Multiple High-Value Shots on Goal LEAD PROGRAMS 6 7 BL-8040: BEST-IN-CLASS CXCR4 ANTAGONIST FOR TREATMENT OF
